DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 10/25/2022.
Claims 1-4, 11-14, and 21 are amended.
Claims 22-23 are added.
Claims 1-23 are pending.
Claims 1-23 are rejected. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The Examiner thanks Applicant for submitting replacement drawings to cure the objections to the drawings noted in the non-final Office action dated 8/5/2022 and therefore respectfully withdraws the objections to the drawings made therein.

Claim Rejections - 35 USC § 112
The Examiner thanks Applicant for amending claims 3 and 13 to cure the rejection of claims 3 and 13 under 35 U.S.C. §112(b) made in the non-final Office action dated 8/5/2022 and therefore respectfully withdraws the rejection of claims 3 and 13 under 35 U.S.C. §112(b) made therein.

Claim Rejections - 35 USC § 103
Claims 1-8, 11-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0129614 ("Dalmatov") in view of U.S. Patent No. 10,229,022 ("Gao") in view of U.S. Patent No. 10,310,752 ("Li") and further in view of U.S. Patent No. 10,073,621 ("Foley").
As per claim 1, Dalmatov substantially teaches a method of generating an extent array in a storage system that comprises a plurality of storage devices, the method comprising:
generating an extent array in a storage system that comprises a plurality of storage devices: (Dalmatov, Abstract; Fig 1; Fig. 2; and paragraphs 0075-0076, where the system of Dalmatov comprises a mapped RAID data storage system that includes extents of contiguous nonvolatile storage of groups of drives represented by extent entries in a RAID extent table.  Dalmatov therefore substantially teaches generating an extent array in a storage system that comprises a plurality of storage devices); 
determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Dalmatov, Abstract; and paragraphs 0008-0015 and 0027-0029, where a size of a Logical Unit (LUN) is a sum of capacities of physical drive extents that underly RAID extents that make up slices of nonvolatile storage of the LUN.  The Examiner notes that the physical drive extents that underly the logical RAID extents of a LUN each have an associated size (i.e., width)  that may be set as a configuration parameter (i.e., by the storage system).  Dalmatov therefore substantially teaches determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system); 
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first extent stripe and a second extent at a given position in the second extent stripe are respectively located in different storage devices among the plurality of storage devices: (Dalmatov, Abstract; Fig. 4; Fig. 5; and paragraphs 0078-0088, where the system of Dalmatov creates a LUN from a selected set of extents from drives within the storage system of Dalmatov.  As clearly illustrated by (Dalmatov, Fig. 4), a RAID extent group 402 comprises multiple RAID extent entries (e.g., RAID extent entries 0, 1, and 2); each RAID extent entry comprises a range of storage from a different drive of a partnership group.  Although the physical storage of a RAID extent entry (e.g., RAID extent entry 0) is spread (i.e., striped) across multiple drives, the physical storage of the RAID extent entry is logically organized into a single RAID extent entry (i.e., a first extent stripe).  Dalmatov therefore substantially teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first extent stripe and a second extent at a given position in the second extent stripe are respectively located in different storage devices among the plurality of storage devices); and
generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between the extent identifiers and extent indexes of the extents in the extent array: (Dalmatov, Abstract; and paragraphs 0012-0016 and 0043-0050, where a Logical Unit (LUN) is an address space of nonvolatile storage and comprises multiple slices.  A slice is a logical storage space that comprises one or more extents.  The system of Dalmatov thus combines stripes of RAID extents to form slices of storage within a LUN.  Extents within LUNs are addressed using a drive index that indicates a drive of an array within which an extent is located and an index that indicates a storage location within a drive for the extent.  Dalmatov therefore substantially teaches generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between the extent identifiers and extent indexes of the extents in the extent array).  
Dalmatov does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gao teaches providing RAID-10 with a configurable RAID width using a mapped RAID group.
As per claim 1, Gao particularly teaches:
determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Gao, Abstract; and column 8, line 1, to column 9, line 15, where Drive Extent Pool Logic 132 allocates drive extents by dividing the RAID extents in a Mapped RAID Group 138 into equal size sets of RAID extents such that the total number of drive extents in each set of RAID extents is equal to the Requested RAID Width 150.  The Examiner notes that the set of RAID extents is an array of RAID extents (i.e., RAID extent stripes) with a width determined to be equal to the Requested RAID Width 150.  The Examiner notes that the drive extents that may be allocated for RAID extents can be reserved as "spare" drive extents that remain reserved until used (i.e., idle until needed).  Gao therefore particularly teaches determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gao and Dalmatov before them before the instant application was effectively filed, to modify the system of Dalmatov to include the principles of Gao of building an extent array using idle extents of storage.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing mapped RAID group technology that allows new drive extents to be allocated from multiple physical drives, thus spreading write operations across multiple physical drives and avoiding the write bandwidth bottleneck previously caused by using extents from a single dedicated spare drive (Gao, column 1, line 54, to column 2, line 17).
Neither Dalmatov nor Gao appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Li teaches extent selection with mapped RAID.
As per claim 1, Li particularly teaches:
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  Li therefore particularly teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Li, Gao, and Dalmatov before them before the instant application was effectively filed, to modify the combination of Gao with Dalmatov to include the principles of Li of constructing mapped RAID extents using physical storage extents that have been selected across multiple storage devices to create the mapped RAID extents.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system efficiency and scalability by implementing techniques for disk extent selection processing that take into account the number of PDs in a pool of disk extents, the RAID extent width, and the number of RAID extents that can be allocated from the pool (Li, column 9, lines 38-52).
None of Dalmatov, Gao, or Li appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Foley teaches managing storage device mappings in storage systems.
As per claim 1, Foley particularly teaches:
wherein respectively selecting the first group of extents and the second group of extents includes assigning extent identifiers to extents in the plurality of storage devices, each extent identifier indicating (i) a corresponding extent stripe and (ii) a position in the corresponding extent stripe, the position being a relative placement in an ordered list of extents forming the corresponding extent stripe: (Foley, Abstract; FIG. 5; FIG. 6; and column 11, line 56, to column 15, line 11, where the system of Foley utilizes uber stripes that comprise storage extents of storage devices in an arrayed storage environment.  The uber stripes of Foley are logical stripes that comprise physical extents of storage selected from the storage devices that are components of the arrayed storage environment.  Each uber stripe comprises an identifier of the uber stripe that maps the logical uber stripe to specific physical extents of storage locations within the storage devices that are components of the arrayed storage environment.  Put another way, an uber stripe is an ordered list of physical storage extents that each describe a location in physical storage.  Foley therefore particularly teaches wherein respectively selecting the first group of extents and the second group of extents includes assigning extent identifiers to extents in the plurality of storage devices, each extent identifier indicating (i) a corresponding extent stripe and (ii) a position in the corresponding extent stripe, the position being a relative placement in an ordered list of extents forming the corresponding extent stripe); and
the given position in the first extent stripe being equal to the given position in the second extent stripe: (Foley, Abstract; and column 3, lines 18-39, where the system of Foley may store data at a sane location across stripes, which means that data at a given position of a first extent stripe may be stored at a same position of a second extent stripe.  Foley therefore particularly teaches the given position in the first extent stripe being equal to the given position in the second extent stripe).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gao, Dalmatov, Li, and Foley before them before the instant application was effectively filed, to modify the combination of Li with the combination of Gao with Dalmatov to include the principles of Foley of organizing data across stripes.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing a technique for managing storage device mappings that improves efficiency of a storage system by efficiently mapping storage resources, improving performance in a storage system by dynamically mapping disk drives in a RAID group (Foley, column 5, lines 27-43).
As per claim 2, the rejection of claim 1 is incorporated, and Li further particularly teaches wherein selecting the first group of extents and the second group of extents comprises:
selecting the first group of extents from a first set of storage devices in the plurality of storage devices based on the width; determining a number of a second set of storage devices other than the first set of storage devices in the plurality of storage devices; and selecting the second group of extents from the second set of storage devices in response to a determination that the number of the second set of storage devices is not less than the width: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  The system of Li creates mapped RAID extents based on how many PDs underly the pool of storage extents; when multiple mapped RAID extents may be created from a pool of multiple storage devices, the system of Li determines an optimal layout of storage extents of different PDs to use to create mapped RAID extents.  Li therefore particularly teaches selecting the first group of extents from a first set of storage devices in the plurality of storage devices based on the width; determining a number of a second set of storage devices other than the first set of storage devices in the plurality of storage devices; and selecting the second group of extents from the second set of storage devices in response to a determination that the number of the second set of storage devices is not less than the width).
As per claim 3, the rejection of claim 1 is incorporated, and Li further particularly teaches further comprising:
in response to a determination that the number of the second set of storage devices is less than the width: selecting a part of the second group of extents from the second set of storage devices based on the number of the second set of storage devices; and selecting a remaining part of the second group of extents from the first set of storage devices based on a difference between the width and the number of the second part of storage devices: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  The system of Li creates mapped RAID extents based on how many PDs underly the pool of storage extents; when multiple mapped RAID extents may be created from a pool of multiple storage devices, the system of Li determines an optimal layout of storage extents of different PDs to use to create mapped RAID extents.  Li therefore particularly teaches in response to a determination that the number of the second set of storage devices is less than the width: selecting a part of the second group of extents from the second set of storage devices based on the number of the second set of storage devices; and selecting a remaining part of the second group of extents from the first set of storage devices based on a difference between the width and the number of the second part of storage devices).
Foley further particularly teaches:
wherein selecting the first group of extents and the second group of extents includes: selecting the first group of extents from a first set of storage devices in the plurality of storage device based on the width; determining a number of a second set of storage devices other than the first set of storage devices in the plurality of storage devices: (Foley, column 12, line 17, to column 13, line 34, where the system of Foley may select stripes for storage of data on storage devices based on the width of an uber stripe, which may correspond to a number of drives in arrayed storage underlying the uber stripe.  Since different uber stripes correspond to different physical storage extents, a set of arrayed storage devices underlying a second uber stripe may differ from the set of arrayed storage devices underlying the first uber stripe.  Foley therefore particularly teaches wherein selecting the first group of extents and the second group of extents includes: selecting the first group of extents from a first set of storage devices in the plurality of storage device based on the width; determining a number of a second set of storage devices other than the first set of storage devices in the plurality of storage devices).
As per claim 4, the rejection of claim 2 is incorporated, and Li further particularly teaches further comprising:
sorting the plurality of storage devices; and determining, based on the width, the first set of storage devices and the second set of storage devices in the plurality of storage devices that are sorted: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; column 13, lines 4-20; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  The system of Li creates mapped RAID extents based on how many PDs underly the pool of storage extents; when multiple mapped RAID extents may be created from a pool of multiple storage devices, the system of Li determines an optimal layout of storage extents of different PDs to use to create mapped RAID extents.  The system of Li may also sort, in ascending order, all possible combinations of selecting a number of extents to create using a second number of underlying PDs.  Li therefore particularly teaches sorting the plurality of storage devices; and determining, based on the width, the first set of storage devices and the second set of storage devices in the plurality of storage devices that are sorted).
As per claim 5, the rejection of claim 1 is incorporated, and Dalmatov further substantially teaches wherein generating the address mapping comprises:
creating the address mapping of the extent array based on extent identifiers of the extents in the first group of extents and the second group of extents: (Dalmatov, Abstract; and paragraphs 0043-0050, where Drive Extent Pool Logic 132 may divide the Array of Data Storage Drives 128 into multiple, equal size drive extents of physically contiguous non-volatile storage and add an indication (i.e., an identifier), such as a drive index and a drive extent index, of each one of the drive extents to Drive Extent Pool 136.  Dalmatov therefore substantially teaches creating the address mapping of the extent array based on extent identifiers of the extents in the first group of extents and the second group of extents).
As per claim 6, the rejection of claim 5 is incorporated, and Dalmatov further substantially teaches:
wherein the extent identifiers comprise identifiers of stripes where the extents are located and positions of the extents in the stripes; and creating the address mapping comprises: determining the extent indexes of the extents in the extent array based on the identifiers of the stripes, the positions, and the width: (Dalmatov, Abstract; and paragraphs 0043-0050, where Drive Extent Pool Logic 132 may divide the Array of Data Storage Drives 128 into multiple, equal size drive extents of physically contiguous non-volatile storage and add an indication (i.e., an identifier), such as a drive index and a drive extent index, of each one of the drive extents to Drive Extent Pool 136.  While Dalmatov does not appear to explicitly teach that the width is part of the determination of extent indexes, it would have been obvious to a person having ordinary skill in the art that the width is included in the determination of extent indexes because mapped RAID systems by definition create RAID extents based on the RAID width used in the mapped RAID system.  Dalmatov therefore substantially teaches wherein the extent identifiers comprise identifiers of stripes where the extents are located and positions of the extents in the stripes; and creating the address mapping comprises: determining the extent indexes of the extents in the extent array based on the identifiers of the stripes, the positions, and the width).
As per claim 7, the rejection of claim 1 is incorporated, and Dalmatov further substantially teaches:
wherein the plurality of storage devices are divided into a first domain and a second domain; and wherein respectively selecting the first group of extents and the second group of extents comprises: selecting the first group of extents from a plurality of storage devices located in the first domain; and selecting the second group of extents from a plurality of storage devices located in the second domain: (Dalmatov, Abstract; Fig. 4; and paragraphs 0013 and 0040-0050, where physical storage devices are divided into Partnership Groups (i.e., domains) that contain drive extents; RAID extent stripes are created using drive extents from a Partnership Group (e.g., a first group of drive extents from a first Partnership Group may be used to create a first RAID extent, and a second group of drive extents from a second Partnership Group may be used to create a second RAID extent).  Dalmatov therefore substantially teaches wherein the plurality of storage devices are divided into a first domain and a second domain; and wherein respectively selecting the first group of extents and the second group of extents comprises: selecting the first group of extents from a plurality of storage devices located in the first domain; and selecting the second group of extents from a plurality of storage devices located in the second domain).
As per claim 8, the rejection of claim 1 is incorporated, and Dalmatov further substantially teaches further comprising:
in response to a determination that an offline storage device appears in the plurality of storage devices, determining, based on the address mapping, an index of at least one offline extent located in the offline storage device in the extent array; determining, based on the index, an address range of a group of extents involved in reconstruction in the extent array; and reconstructing data in the extent array based on the address range: (Dalmatov, Abstract; and paragraphs 0008-0012 and 0040-0050, where rebuilding of extents from a failed (i.e., offline) drive is performed in which extents from the failed drive are reconstructed using parity and data from other extents within a RAID extent.  The Examiner notes that failure of a drive means that all addresses within the drive are identified as having failed and as needing to be restored.  Dalmatov therefore substantially teaches in response to a determination that an offline storage device appears in the plurality of storage devices, determining, based on the address mapping, an index of at least one offline extent located in the offline storage device in the extent array; determining, based on the index, an address range of a group of extents involved in reconstruction in the extent array; and reconstructing data in the extent array based on the address range).
As per claim 11, Dalmatov substantially teaches an electronic device, comprising:
at least one processor; and a memory coupled to the at least one processor, wherein the memory has instructions stored therein which, when executed by the at least one processor, cause the device to perform a method of generating an extent array in a storage system that comprises a plurality of storage devices, and the method comprises: (Dalmatov, Abstract; Fig 1; Fig. 2; and paragraphs 0038-0042 and 0075-0076, where the system of Dalmatov comprises a mapped RAID data storage system that includes extents of contiguous nonvolatile storage of groups of drives represented by extent entries in a RAID extent table.  Dalmatov therefore substantially teaches at least one processor; and a memory coupled to the at least one processor, wherein the memory has instructions stored therein which, when executed by the at least one processor, cause the device to perform a method of generating an extent array in a storage system that comprises a plurality of storage devices, and the method comprises); 
determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Dalmatov, Abstract; Fig. 1; and paragraphs 0008-0015, 0027-0029, and 0038-0042, where a size of a Logical Unit (LUN) is a sum of capacities of physical drive extents that underly RAID extents that make up slices of nonvolatile storage of the LUN.  The Examiner notes that the physical drive extents that underly the logical RAID extents of a LUN each have an associated size (i.e., width)  that may be set as a configuration parameter (i.e., by the storage system).  Dalmatov therefore substantially teaches determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system); 
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first extent stripe and a second extent at a given position in the second extent stripe are respectively located in different storage devices among the plurality of storage devices: (Dalmatov, Abstract; Fig. 4; Fig. 5; and paragraphs 0078-0088, where the system of Dalmatov creates a LUN from a selected set of extents from drives within the storage system of Dalmatov.  As clearly illustrated by (Dalmatov, Fig. 4), a RAID extent group 402 comprises multiple RAID extent entries (e.g., RAID extent entries 0, 1, and 2); each RAID extent entry comprises a range of storage from a different drive of a partnership group.  Although the physical storage of a RAID extent entry (e.g., RAID extent entry 0) is spread (i.e., striped) across multiple drives, the physical storage of the RAID extent entry is logically organized into a single RAID extent entry (i.e., a first extent stripe).  Dalmatov therefore substantially teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first group of extents and a second extent at a given position in the second group of extents are respectively located in different storage devices among the plurality of storage devices); and
generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between the extent identifiers and extent indexes of the extents in the extent array: (Dalmatov, Abstract; and paragraphs 0012-0016 and 0043-0050, where a Logical Unit (LUN) is an address space of nonvolatile storage and comprises multiple slices.  A slice is a logical storage space that comprises one or more extents.  The system of Dalmatov thus combines stripes of RAID extents to form slices of storage within a LUN.  Extents within LUNs are addressed using a drive index that indicates a drive of an array within which an extent is located and an index that indicates a storage location within a drive for the extent.  Dalmatov therefore substantially teaches generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between the extent identifiers and extent indexes of the extents in the extent array).  
Dalmatov does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gao teaches providing RAID-10 with a configurable RAID width using a mapped RAID group.
As per claim 11, Gao particularly teaches:
determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Gao, Abstract; and column 8, line 1, to column 9, line 15, where Drive Extent Pool Logic 132 allocates drive extents by dividing the RAID extents in a Mapped RAID Group 138 into equal size sets of RAID extents such that the total number of drive extents in each set of RAID extents is equal to the Requested RAID Width 150.  The Examiner notes that the set of RAID extents is an array of RAID extents (i.e., RAID extent stripes) with a width determined to be equal to the Requested RAID Width 150.  The Examiner notes that the drive extents that may be allocated for RAID extents can be reserved as "spare" drive extents that remain reserved until used (i.e., idle until needed).  Gao therefore particularly teaches determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gao and Dalmatov before them before the instant application was effectively filed, to modify the system of Dalmatov to include the principles of Gao of building an extent array using idle extents of storage.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing mapped RAID group technology that allows new drive extents to be allocated from multiple physical drives, thus spreading write operations across multiple physical drives and avoiding the write bandwidth bottleneck previously caused by using extents from a single dedicated spare drive (Gao, column 1, line 54, to column 2, line 17).
Neither Dalmatov nor Gao appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Li teaches extent selection with mapped RAID.
As per claim 11, Li particularly teaches:
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  Li therefore particularly teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Li, Gao, and Dalmatov before them before the instant application was effectively filed, to modify the combination of Gao with Dalmatov to include the principles of Li of constructing mapped RAID extents using physical storage extents that have been selected across multiple storage devices to create the mapped RAID extents.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system efficiency and scalability by implementing techniques for disk extent selection processing that take into account the number of PDs in a pool of disk extents, the RAID extent width, and the number of RAID extents that can be allocated from the pool (Li, column 9, lines 38-52).
None of Dalmatov, Gao, or Li appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Foley teaches managing storage device mappings in storage systems.
As per claim 11, Foley particularly teaches: 
wherein respectively selecting the first group of extents and the second group of extents includes assigning extent identifiers to extents in the plurality of storage devices, each extent identifier indicating (i) a corresponding extent stripe and (ii) a position in the corresponding extent stripe, the position being a relative placement in an ordered list of extents forming the corresponding extent stripe: (Foley, Abstract; FIG. 5; FIG. 6; and column 11, line 56, to column 15, line 11, where the system of Foley utilizes uber stripes that comprise storage extents of storage devices in an arrayed storage environment.  The uber stripes of Foley are logical stripes that comprise physical extents of storage selected from the storage devices that are components of the arrayed storage environment.  Each uber stripe comprises an identifier of the uber stripe that maps the logical uber stripe to specific physical extents of storage locations within the storage devices that are components of the arrayed storage environment.  Put another way, an uber stripe is an ordered list of physical storage extents that each describe a location in physical storage.  Foley therefore particularly teaches wherein respectively selecting the first group of extents and the second group of extents includes assigning extent identifiers to extents in the plurality of storage devices, each extent identifier indicating (i) a corresponding extent stripe and (ii) a position in the corresponding extent stripe, the position being a relative placement in an ordered list of extents forming the corresponding extent stripe); and
the given position in the first extent stripe being equal to the given position in the second extent stripe: (Foley, Abstract; and column 3, lines 18-39, where the system of Foley may store data at a sane location across stripes, which means that data at a given position of a first extent stripe may be stored at a same position of a second extent stripe.  Foley therefore particularly teaches the given position in the first extent stripe being equal to the given position in the second extent stripe).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gao, Dalmatov, Li, and Foley before them before the instant application was effectively filed, to modify the combination of Li with the combination of Gao with Dalmatov to include the principles of Foley of organizing data across stripes.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing a technique for managing storage device mappings that improves efficiency of a storage system by efficiently mapping storage resources, improving performance in a storage system by dynamically mapping disk drives in a RAID group (Foley, column 5, lines 27-43).
As per claim 12, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 12 is substantially similar to the language of claim 2.  Claim 12 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 2.
As per claim 13, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 13 is substantially similar to the language of claim 3.  Claim 13 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 3.
As per claim 14, the rejection of claim 12 is incorporated, and the Examiner notes that the language of claim 14 is substantially similar to the language of claim 4.  Claim 14 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 4. 
As per claim 15, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 15 is substantially similar to the language of claim 5.  Claim 15 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 5.
As per claim 16, the rejection of claim 15 is incorporated, and the Examiner notes that the language of claim 16 is substantially similar to the language of claim 6.  Claim 16 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 6.
As per claim 17, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 17 is substantially similar to the language of claim 7.  Claim 17 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 7. 
As per claim 18, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 18 is substantially similar to the language of claim 8.  Claim 18 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 8.
As per claim 21, Dalmatov substantially teaches a computer program product having a non-transitory computer readable medium which stores a set of instructions to generate an extent array in a storage system that comprises a plurality of storage devices; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:
a computer program product having a non-transitory computer readable medium which stores a set of instructions to generate an extent array in a storage system that comprises a plurality of storage devices; the set of instructions, when carried out by computerized circuitry: (Dalmatov, Abstract; Fig 1; Fig. 2; and paragraphs 0038-0042 and 0075-0076, where the system of Dalmatov comprises a mapped RAID data storage system that includes extents of contiguous nonvolatile storage of groups of drives represented by extent entries in a RAID extent table.  Dalmatov therefore substantially teaches a computer program product having a non-transitory computer readable medium which stores a set of instructions to generate an extent array in a storage system that comprises a plurality of storage devices; the set of instructions, when carried out by computerized circuitry); 
determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Dalmatov, Abstract; Fig. 1; and paragraphs 0008-0015, 0027-0029, and 0038-0042, where a size of a Logical Unit (LUN) is a sum of capacities of physical drive extents that underly RAID extents that make up slices of nonvolatile storage of the LUN.  The Examiner notes that the physical drive extents that underly the logical RAID extents of a LUN each have an associated size (i.e., width)  that may be set as a configuration parameter (i.e., by the storage system).  Dalmatov therefore substantially teaches determining, in response to receiving a request to generate an extent array using extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system); 
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first extent stripe and a second extent at a given position in the second extent stripe are respectively located in different storage devices among the plurality of storage devices: (Dalmatov, Abstract; Fig. 4; Fig. 5; and paragraphs 0078-0088, where the system of Dalmatov creates a LUN from a selected set of extents from drives within the storage system of Dalmatov.  As clearly illustrated by (Dalmatov, Fig. 4), a RAID extent group 402 comprises multiple RAID extent entries (e.g., RAID extent entries 0, 1, and 2); each RAID extent entry comprises a range of storage from a different drive of a partnership group.  Although the physical storage of a RAID extent entry (e.g., RAID extent entry 0) is spread (i.e., striped) across multiple drives, the physical storage of the RAID extent entry is logically organized into a single RAID extent entry (i.e., a first extent stripe).  Dalmatov therefore substantially teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices to form a first extent stripe and a second extent stripe, wherein a first extent at a given position in the first extent stripe and a second extent at a given position in the second extent stripe are respectively located in different storage devices among the plurality of storage devices); and
generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between the extent identifiers and extent indexes of the extents in the extent array: (Dalmatov, Abstract; and paragraphs 0012-0016 and 0043-0050, where a Logical Unit (LUN) is an address space of nonvolatile storage and comprises multiple slices.  A slice is a logical storage space that comprises one or more extents.  The system of Dalmatov thus combines stripes of RAID extents to form slices of storage within a LUN.  Extents within LUNs are addressed using a drive index that indicates a drive of an array within which an extent is located and an index that indicates a storage location within a drive for the extent.  Dalmatov therefore substantially teaches generating an address mapping representing the extent array based on the first extent stripe and the second extent stripe, wherein the address mapping comprises an association relationship between the extent identifiers and extent indexes of the extents in the extent array).  
Dalmatov does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Gao teaches providing RAID-10 with a configurable RAID width using a mapped RAID group.
As per claim 21, Gao particularly teaches:
determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system: (Gao, Abstract; and column 8, line 1, to column 9, line 15, where Drive Extent Pool Logic 132 allocates drive extents by dividing the RAID extents in a Mapped RAID Group 138 into equal size sets of RAID extents such that the total number of drive extents in each set of RAID extents is equal to the Requested RAID Width 150.  The Examiner notes that the set of RAID extents is an array of RAID extents (i.e., RAID extent stripes) with a width determined to be equal to the Requested RAID Width 150.  The Examiner notes that the drive extents that may be allocated for RAID extents can be reserved as "spare" drive extents that remain reserved until used (i.e., idle until needed).  Gao therefore particularly teaches determining, in response to receiving a request to generate an extent array using idle extents in the plurality of storage devices, a width of an extent stripe in the extent array, wherein a size of the extent array is designated by the storage system).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gao and Dalmatov before them before the instant application was effectively filed, to modify the system of Dalmatov to include the principles of Gao of building an extent array using idle extents of storage.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing mapped RAID group technology that allows new drive extents to be allocated from multiple physical drives, thus spreading write operations across multiple physical drives and avoiding the write bandwidth bottleneck previously caused by using extents from a single dedicated spare drive (Gao, column 1, line 54, to column 2, line 17).
Neither Dalmatov nor Gao appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Li teaches extent selection with mapped RAID.
As per claim 21, Li particularly teaches:
respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe: (Li, Abstract; FIG. 4; column 1, line 49, to column 2, line 50; column 9, lines 38-52; column 11, lines 10-27; and column 13, line 58, to column 14, line 37, where the system of Li creates mapped RAID extents (i.e., mapped RAID extent stripes) that comprise one or more physical storage portions from physical storage (i.e., one or more extents).  The Examiner notes that mapped RAID extents are created using extents from underlying Physical Devices (PDs) to have a width equal to a number of PDs used to create a RAID array with given specifications (e.g., four data disks and a parity disk, so 5 PDs with a RAID stripe width equal to 5).  Li therefore particularly teaches respectively selecting a first group of extents and a second group of extents from the plurality of storage devices based on the width to form a first extent stripe and a second extent stripe).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Li, Gao, and Dalmatov before them before the instant application was effectively filed, to modify the combination of Gao with Dalmatov to include the principles of Li of constructing mapped RAID extents using physical storage extents that have been selected across multiple storage devices to create the mapped RAID extents.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system efficiency and scalability by implementing techniques for disk extent selection processing that take into account the number of PDs in a pool of disk extents, the RAID extent width, and the number of RAID extents that can be allocated from the pool (Li, column 9, lines 38-52).
None of Dalmatov, Gao, or Li appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Foley teaches managing storage device mappings in storage systems.
As per claim 21, Foley particularly teaches: 
wherein respectively selecting the first group of extents and the second group of extents includes assigning extent identifiers to extents in the plurality of storage devices, each extent identifier indicating (i) a corresponding extent stripe and (ii) a position in the corresponding extent stripe, the position being a relative placement in an ordered list of extents forming the corresponding extent stripe: (Foley, Abstract; FIG. 5; FIG. 6; and column 11, line 56, to column 15, line 11, where the system of Foley utilizes uber stripes that comprise storage extents of storage devices in an arrayed storage environment.  The uber stripes of Foley are logical stripes that comprise physical extents of storage selected from the storage devices that are components of the arrayed storage environment.  Each uber stripe comprises an identifier of the uber stripe that maps the logical uber stripe to specific physical extents of storage locations within the storage devices that are components of the arrayed storage environment.  Put another way, an uber stripe is an ordered list of physical storage extents that each describe a location in physical storage.  Foley therefore particularly teaches wherein respectively selecting the first group of extents and the second group of extents includes assigning extent identifiers to extents in the plurality of storage devices, each extent identifier indicating (i) a corresponding extent stripe and (ii) a position in the corresponding extent stripe, the position being a relative placement in an ordered list of extents forming the corresponding extent stripe); and
the given position in the first extent stripe being equal to the given position in the second extent stripe: (Foley, Abstract; and column 3, lines 18-39, where the system of Foley may store data at a sane location across stripes, which means that data at a given position of a first extent stripe may be stored at a same position of a second extent stripe.  Foley therefore particularly teaches the given position in the first extent stripe being equal to the given position in the second extent stripe).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Gao, Dalmatov, Li, and Foley before them before the instant application was effectively filed, to modify the combination of Li with the combination of Gao with Dalmatov to include the principles of Foley of organizing data across stripes.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing a technique for managing storage device mappings that improves efficiency of a storage system by efficiently mapping storage resources, improving performance in a storage system by dynamically mapping disk drives in a RAID group (Foley, column 5, lines 27-43).
As per claim 22, the rejection of claim 1 is incorporated, and Foley further particularly teaches:
wherein assigning the extent identifiers includes assigning, to the extents, (i) extent stripe numbers indicating corresponding extent stripes and (ii) position numbers indicating positions in the corresponding extent stripes; and wherein generating the address mapping includes calculating respective values of the extent indexes using the extent stripe numbers and position numbers: (Foley, Abstract; FIG. 3; FIG. 4; and column 10, line 12, to column 12, line 16, where the system of Foley uses Logical Unit Numbers (LUNs) to identify a logical location of a physical extent within arrayed storage.  The LUN maps to a specific set of physical extents that indicate a position of data within the physical extents underlying the LUN.  The uber stripes of Foley correspond to LUNs that map physical extents of arrayed storage to logical stripes that may stripe across physical drives.  Foley therefore particularly teaches wherein assigning the extent identifiers includes assigning, to the extents, (i) extent stripe numbers indicating corresponding extent stripes and (ii) position numbers indicating positions in the corresponding extent stripes; and wherein generating the address mapping includes calculating respective values of the extent indexes using the extent stripe numbers and position numbers).
As per claim 23, the rejection of claim 1 is incorporated, and Li further particularly teaches further comprising:
locating, from the extent indexes, an extent index of an offline extent; identifying, from an extent identifier mapped to the located extent index, an extent stripe formed using the offline extent; locating a set of online extents with extent identifiers indicating the identified extent stripe; and reconstructing data of the offline stripe using data of the set of online extents: (Li, Abstract; and column 8, line 30, to column 9, line 58, where the system of Li reconstructs dead extents (i.e., identified offline extents) using live extents that exist across the storage system of Li.  Live extents are identified that comprise data identified to be stored at a location within the dead extent in order to reconstruct the data stored at the dead extent.  Li therefore particularly teaches locating, from the extent indexes, an extent index of an offline extent; identifying, from an extent identifier mapped to the located extent index, an extent stripe formed using the offline extent; locating a set of online extents with extent identifiers indicating the identified extent stripe; and reconstructing data of the offline stripe using data of the set of online extents). 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0129614 ("Dalmatov") in view of U.S. Patent No. 10,229,022 ("Gao"), further in view of U.S. Patent No. 10,310,752 ("Li"), in view of U.S. Patent No. 10,073,621 ("Foley"), and further in view of World Intellectual Property Organization publication WO 2018/199794 ("EMC").
As per claim 9, the rejection of claim 1 is incorporated, but none of Dalmatov, Gao, Li, or Foley appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, EMC teaches re-placing data within a mapped-RAID environment.
As per claim 9, EMC particularly teaches further comprising:
in response to a determination that an abnormal storage device appears in the plurality of storage devices, wherein the abnormal storage device is accessible and there is an access abnormality, determining, based on the address mapping, an index of at least one abnormal extent located in the abnormal storage device in the extent array; determining, based on the index, an address range of a group of extents involved in migration in the extent array; and migrating data in the extent array based on the address range: (EMC, page 12, line 12, to page 13, line 22, where storage processing circuitry 40 identifies a source slice 140(S) containing hot data (e.g., a slice 140 having a number of accesses that exceeds a predefined access threshold).  The Examiner notes that the source slice 140(S) may have an abnormally high number of accesses and is thus an abnormal slice (i.e., abnormal extent).  After selecting a source slice 140(S), a destination slice 140(D) is selected, data is migrated from source slice 140(S) to destination slice 140(D).  The Examiner notes that the data remains accessible throughout the migration process.  EMC therefore particularly teaches in response to a determination that an abnormal storage device appears in the plurality of storage devices, wherein the abnormal storage device is accessible and there is an access abnormality, determining, based on the address mapping, an index of at least one abnormal extent located in the abnormal storage device in the extent array; determining, based on the index, an address range of a group of extents involved in migration in the extent array; and migrating data in the extent array based on the address range).
It would have been obvious to a person having ordinary skill in the art, having the teachings of EMC, Foley, Li, Gao, and Dalmatov before them before the instant application was effectively filed, to modify the combination of Foley with the combination of Li with the combination of Gao with Dalmatov to include the principles of EMC of migrating frequently accessed data.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance and reliability by implementing improved techniques for relocating data within a mapped-RAID environment to provide improved I/O load and wear balancing among storage devices by identifying imbalances and moving the imbalances among storage devices of a mapped-RAID environment, thus reducing overall latency and reducing failures due to premature wear (EMC, page 15, lines 10-17).
As per claim 19, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 19 is substantially similar to the language of claim 9.  Claim 19 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 9.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2019/0129614 ("Dalmatov") in view of U.S. Patent No. 10,229,022 ("Gao"), further in view of U.S. Patent No. 10,310,752 ("Li"), in view of U.S. Patent No. 10,073,621 ("Foley"), and further in view of USPGPUB 2009/0300315 ("Agombar").
As per claim 10, the rejection of claim 1 is incorporated, but none of Dalmatov, Gao, Li, or Foley appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Agombar teaches reserve pool management in virtualized storage systems.
As per claim 10, Agombar particularly teaches further comprising:
determining the number of stripes that should be comprised in the extent array according to the size of the extent array and the width; in response to the number of current stripes in the extent array being less than the number of stripes, selecting a third group of extents from the plurality of storage devices based on the width to form a third group of stripes; and adding the third group of stripes to the extent array: (Agombar, Abstract; and paragraphs 0014-0022, where the system of Agombar uses a normal pool of extents.  When the normal pool of extents is determined to be empty (or otherwise falls below a threshold number of available extents), extents are allocated to the normal pool from a reserve pool of extents in order to enable additional extents to be present in the normal pool.  Agombar therefore particularly teaches determining the number of stripes that should be comprised in the extent array according to the size of the extent array and the width; in response to the number of current stripes in the extent array being less than the number of stripes, selecting a third group of extents from the plurality of storage devices based on the width to form a third group of stripes; and adding the third group of stripes to the extent array).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Agombar, Foley, Li, Gao, and Dalmatov before them before the instant application was effectively filed, to modify the combination of Foley with the combination of Li with the combination of Gao with Dalmatov to include the principles of Agombar of maintaining a reserve pool of extents available for allocation.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system flexibility and reliability by implementing automated techniques for management of storage that enable management of storage without the necessity for interaction with a system administrator (Agombar, paragraphs 0002-0004).
As per claim 20, the rejection of claim 11 is incorporated, and the Examiner notes that the language of claim 20 is substantially similar to the language of claim 10.  Claim 20 is therefore rejected using the same references and reasoning, mutatis mutandis, as used in the above rejection of claim 10. 

Response to Arguments
In the Remarks dated 10/25/2022, Applicant substantially argues:
None of the prior art alone or in combination teaches or suggests the claimed features of the amended and new claims of the instant application.
Applicant's arguments dated 10/25/2022 have been fully considered, but they are moot in view of the new grounds of rejection that were necessitated by Applicant's amendments to the claims.  The Examiner notes that the new Foley reference in combination with the prior art of record clearly teaches each of the claimed features of the claims of the instant application.  The Examiner notes that the new grounds of rejection were necessitated by Applicant's amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Mountain.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135